DETAILED ACTION
This Office Action is in response to the election of claims filed on June 17, 2022.
Acknowledgement
Applicant’s election without traverse of Group I: Claim 1-16 and 21-24 in the reply filed on June 17, 2022 is acknowledged. Claim 1-16 and 21-24 are currently pending in this application. Claims 17-20 are canceled.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 3/31/2021 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 10 reciting “wherein a metal nitride, a metal oxide or a metal oxynitride is simultaneously formed on a top of the first bonding feature during the plasma treatment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the examiner what the applicant is claiming with the limitation reciting “wherein a metal nitride, a metal oxide or a metal oxynitride is simultaneously formed on a top of the first bonding feature during the plasma treatment.” The drawings do not show a metal nitride, a metal oxide or a metal oxynitride formed on a top of the first bonding feature. Furthermore, the specification does not explicitly explain the plasma treatment simultaneously forming a metal nitride, a metal oxide or a metal oxynitride on a top of the first bonding feature. Therefore, appropriate correction is required. For purpose of examination, the examiner has examined the limitation with its broadest interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2020/0328180) in view of Kakehata (US 2008/0318394).
With respect to claim 1, Cheng discloses (Fig 11A-11B) most aspects of the present invention including a method of forming a semiconductor package, comprising: 
providing a first integrated circuit structure (814), wherein the first integrated circuit structure comprises a first substrate (802) and a silicon layer (814) over the first substrate
providing a second integrated circuit structure (904), wherein the second integrated circuit structure comprises a second substrate (902) and a second bonding layer (922) over the second substrate; 
bonding the second integrated circuit structure to the first integrated circuit structure through the second bonding layer of the second integrated circuit structure and the first bonding layer of the first integrated circuit structure
Furthermore, Cheng teaches a plasma treatment may be formed on the bonding layers. However, Cheng does not show performing a plasma treatment to transform a top portion of the silicon layer to a first bonding layer on a remaining silicon layer of the first integrated circuit structure.
On the other hand, Kakehata discloses (Fig 1A-1E) a method of forming a semiconductor package, comprising providing a first integrated circuit structure, wherein the first integrated circuit structure comprises a first substrate (100) and a silicon layer (104) over the first substrate, performing a plasma treatment to transform a top portion of the silicon layer to a first bonding layer (106) on a remaining silicon layer of the first integrated circuit structure (par 45). Kakehata teaches doing performing the plasma treatment under hydrogen or oxygen atmospheres, the interface between the semiconductor layer and a bonding layer to be formed later can be kept clean and a defect can be reduced (par 45).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first integrated circuit structure comprises a silicon layer over the first substrate, and performing a plasma treatment to transform a top portion of the silicon layer to a first bonding layer on a remaining silicon layer of the first integrated circuit structure in the device of Cheng because performing the plasma treatment under hydrogen or oxygen atmospheres, the interface between the semiconductor layer and a bonding layer to be formed later can be kept clean and a defect can be reduced.
With respect to claim 2, Kakehata discloses (Fig 1A-1E) wherein the plasma treatment comprises a nitrogen-containing plasma, an oxygen-containing plasma or a combination thereof (par 48-49).
With respect to claim 3, Kakehata discloses (Fig 1A-1E) wherein a nitrogen amount accounts for more than about 50 vol% of a total gas amount when the plasma treatment is a nitrogen-containing plasma (par 58).
Regarding claim 3, Differences in the volume will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such volumes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the volumes and similar volumes are known in the art (see e.g. Kakehata), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Cheng.
The specification contains no disclosure of either the critical nature of the claimed volumes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 4, Kakehata discloses (Fig 1A-1E) wherein an oxygen amount accounts for more than about 50 vol% of a total gas amount when the plasma treatment is an oxygen- containing plasma.
Regarding claim 4, Differences in the volume will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such volumes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the volumes and similar volumes are known in the art (see e.g. Kakehata), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Cheng.
The specification contains no disclosure of either the critical nature of the claimed volumes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 5, Kakehata discloses (Fig 1A-1E) wherein a nitrogen amount accounts for more than about 50 vol% of a total gas amount and an oxygen amount accounts for less than about 20 vol% of the total gas amount when the plasma treatment comprises a nitrogen-containing plasma and an oxygen-containing plasma (par 58).
Regarding claim 5, Differences in the volume will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such volumes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the volumes and similar volumes are known in the art (see e.g. Kakehata), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Cheng.
The specification contains no disclosure of either the critical nature of the claimed volumes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 6, Kakehata discloses (Fig 1A-1E) wherein the silicon layer comprises substantially pure silicon.
With respect to claim 7, Kakehata discloses (Fig 1A-1E) wherein the plasma treatment is performed at a temperature from -20 to 100"C (par 51).
With respect to claim 8, Cheng discloses (Fig 11A-11B) wherein the first integrated circuit structure further comprises a first bonding feature (818) embedded in the first bonding layer and the underlying silicon layer, the second integrated circuit structure further comprises a second bonding feature (924) embedded in the second bonding layer, and the bonding comprises bonding the second bonding feature of the second integrated circuit structure to the first bonding feature of the first integrated circuit structure.
With respect to claim 9, Cheng discloses (Fig 11A-11B) wherein an insulating liner may be formed between the first bonding feature and the silicon layer (par 74).
With respect to claim 10, Kakehata discloses (Fig 1A-1E) wherein a metal nitride, a metal oxide or a metal oxynitride is formed during the plasma treatment (par 57).
Claims 11-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2020/0328180) in view of Chen (US 2021/0057332) and in further view of Kakehata (US 2008/0318394).
With respect to claim 11, Cheng discloses (Fig 11A-11B) most aspects of the present invention including a method of forming a semiconductor package, comprising: 
providing a first integrated circuit structure (814)
providing a second integrated circuit structure (904), wherein the second integrated circuit structure comprises a second substrate (902) and a second bonding layer (922) over the second substrate; 
bonding the second integrated circuit structure to the first integrated circuit structure through the second bonding layer of the second integrated circuit structure and the first bonding layer of the first integrated circuit structure

However, Cheng does not show wherein the first integrated circuit structure comprises a logic die and a plurality of memory dies stacked on the logic die and performing a nitrogen-containing plasma to a first substrate of the logic die, so as to form a first bonding layer in a surface portion of the first substrate of the logic die of the first integrated circuit structure.
On the other hand, Chen discloses (Fig 4A-4F) a method of forming a semiconductor package, comprising providing a first integrated circuit structure, wherein the first integrated circuit structure comprises a logic die (10c) and a plurality of memory dies (100) stacked on the logic die  (par 64). Chen teaches forming the memory stack programmed by the logic die and the logic die configured to perform read, program, erase, and/or other operations (par 64).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first integrated circuit structure comprises a logic die and a plurality of memory dies stacked on the logic die in the device of Cheng to form the memory stack programmed by the logic die and the logic die configured to perform read, program, erase, and/or other operations.
However, Chen does not show performing a nitrogen-containing plasma to a first substrate of the logic die, so as to form a first bonding layer in a surface portion of the first substrate of the logic die of the first integrated circuit structure.
On the other hand, Kakehata discloses (Fig 1A-1E) a method of forming a semiconductor package, comprising providing a first integrated circuit structure, wherein the first integrated circuit structure comprises a first substrate (100) and a silicon layer (104) over the first substrate, performing a nitrogen-containing plasma to a first substrate of the logic die, so as to form a first bonding layer (106) in a surface portion of the first substrate of the logic die of the first integrated circuit structure (par 48-49). Kakehata teaches doing performing the plasma treatment under hydrogen or oxygen atmospheres, the interface between the semiconductor layer and a bonding layer to be formed later can be kept clean and a defect can be reduced (par 45).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have performing a nitrogen-containing plasma to a first substrate of the logic die, so as to form a first bonding layer in a surface portion of the first substrate of the logic die of the first integrated circuit structure in the device of Cheng because performing the plasma treatment under hydrogen or oxygen atmospheres, the interface between the semiconductor layer and a bonding layer to be formed later can be kept clean and a defect can be reduced.
With respect to claim 12, Kakehata discloses (Fig 1A-1E) wherein the nitrogen-containing plasma comprises N2, NH3, NH4 or a combination thereof (par 49).
With respect to claim 13, Kakehata discloses (Fig 1A-1E) wherein the nitrogen-containing plasma comprises a nitrogen content of 50 vol% or more (par 58).
Regarding claim 13, Differences in the volume will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such volumes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the volumes and similar volumes are known in the art (see e.g. Kakehata), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Cheng.
The specification contains no disclosure of either the critical nature of the claimed volumes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 14, Kakehata discloses (Fig 1A-1E) wherein the nitrogen-containing plasma is performed at a temperature from -20 to 100 C (par 51).
With respect to claim 21, Cheng discloses (Fig 11A-11B) most aspects of the present invention including a method of forming a semiconductor package, comprising: 
providing a first integrated circuit structure (814),
providing a second integrated circuit structure (904), wherein the second integrated circuit structure comprises a second substrate (902) and a second bonding layer (922) over the second substrate; 
bonding the second integrated circuit structure to the first integrated circuit structure through the second bonding layer and the first bonding layer 
However, Cheng does not show wherein the first integrated circuit structure comprises a logic die and a plurality of memory dies stacked on the logic die and transforming a portion of a first substrate of the logic die into a first bonding layer with a gradient nitrogen concentration.
On the other hand, Chen discloses (Fig 4A-4F) a method of forming a semiconductor package, comprising providing a first integrated circuit structure, wherein the first integrated circuit structure comprises a logic die (10c) and a plurality of memory dies (100) stacked on the logic die  (par 64). Chen teaches forming the memory stack programmed by the logic die and the logic die configured to perform read, program, erase, and/or other operations (par 64).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first integrated circuit structure comprises a logic die and a plurality of memory dies stacked on the logic die in the device of Cheng to form the memory stack programmed by the logic die and the logic die configured to perform read, program, erase, and/or other operations.
However, Chen does not show transforming a portion of a first substrate of the logic die into a first bonding layer with a gradient nitrogen concentration.
On the other hand, Kakehata discloses (Fig 1A-1E) a method of forming a semiconductor package, comprising providing a first integrated circuit structure, wherein the first integrated circuit structure comprises a first substrate (100/102/104), transforming a portion of a first substrate of the logic die into a first bonding layer (106) with a gradient nitrogen concentration (par 48-49 and 58). Kakehata teaches doing performing the plasma treatment under hydrogen or oxygen atmospheres, the interface between the semiconductor layer and a bonding layer to be formed later can be kept clean and a defect can be reduced (par 45).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have transforming a portion of a first substrate of the logic die into a first bonding layer with a gradient nitrogen concentration in the device of Cheng because performing the plasma treatment under hydrogen or oxygen atmospheres, the interface between the semiconductor layer and a bonding layer to be formed later can be kept clean and a defect can be reduced.
With respect to claim 22, Kakehata discloses (Fig 1A-1E) wherein the transforming comprises performing a nitrogen-containing plasma to the first substrate of the logic die (par 48-49).
With respect to claim 23, Kakehata discloses (Fig 1A-1E) wherein a nitrogen concentration of the first bonding layer is in a range of greater than or equal to 20 atomic % and less than or equal to 55 atomic % (par 58).
Regarding claim 23, Differences in the concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the concentrations and similar concentrations are known in the art (see e.g. Kakehata), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Cheng.
The specification contains no disclosure of either the critical nature of the claimed concentrations or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Claims 15-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Chen and in further view of Kakehata and Enquist (US 2002/0094661).
With respect to claim 15, Cheng discloses (Fig 11A-11B) most aspects of the present invention. However, Cheng does not show wherein the first bonding layer has a first surface bonding to the second bonding layer and a second surface opposite to the first surface, and the second surface is rough and uneven.
On the other hand, Enquist (Fig 1-4) discloses a semiconductor package, comprising a first integrated circuit structure (10), and a second integrated circuit structure which comprises a second substrate (16) and a second bonding layer (17) over the second substrate, wherein the first integrated circuit structure comprises a first bonding layer (12), wherein the first bonding layer has a first surface bonding to a second bonding layer (11) and a second surface opposite to the first surface, and the second surface is rough and uneven (par 66). Enquist teaches doing so to provide bonding performed by bringing the bonding surfaces in contact with each other, without. applied pressure, voltage or heating, or the use of adhesives or molding material and to obtain a sufficient surface roughness (par 69).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first bonding layer has a first surface bonding to the second bonding layer and a second surface opposite to the first surface, and the second surface is rough and uneven in the device of Cheng to provide bonding performed by bringing the bonding surfaces in contact with each other, without. applied pressure, voltage or heating, or the use of adhesives or molding material and to obtain a sufficient surface roughness.
With respect to claim 16, Enquist (Fig 1-4) discloses wherein the second surface is rougher than at least a portion of the first surface.
With respect to claim 24, Cheng discloses (Fig 11A-11B) most aspects of the present invention. However, Cheng does not show wherein the first bonding layer has a first surface bonding to the second bonding layer and a second surface opposite to the first surface, and the second surface is rough and uneven.
On the other hand, Enquist (Fig 1-4) discloses a semiconductor package, comprising a first integrated circuit structure (10), and a second integrated circuit structure which comprises a second substrate (16) and a second bonding layer (17) over the second substrate, wherein the first integrated circuit structure comprises a first bonding layer (12), wherein the first bonding layer has a first surface bonding to a second bonding layer (11) and a second surface opposite to the first surface, and the second surface is rough and uneven (par 66). Enquist teaches doing so to provide bonding performed by bringing the bonding surfaces in contact with each other, without. applied pressure, voltage or heating, or the use of adhesives or molding material and to obtain a sufficient surface roughness (par 69).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first bonding layer has a first surface bonding to the second bonding layer and a second surface opposite to the first surface, and the second surface is rough and uneven in the device of Cheng to provide bonding performed by bringing the bonding surfaces in contact with each other, without. applied pressure, voltage or heating, or the use of adhesives or molding material and to obtain a sufficient surface roughness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Q. B./
Examiner, Art Unit 2814

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814